ERWIN, Justice
(concurring).
While I agree with the majority opinion, I disagree with the statement that “[tjraffic offenses . . . may be included in a pre-sentence report and considered as evidence of a defendant’s antisocial life style.” I view traffic *1299offenses as basically non-criminal conduct which adds little to the understanding of a person’s life style. Since almost every person who operates a motor vehicle has committed a traffic offense of one type or another, such violations simply do not demonstrate anti-social behavior. Their effect should be considered in relationship to the ability to properly operate an automobile and should not be extended in the manner characterized in the majority opinion.